Opinion by
White, P. J.
§ 361. Community property. All property acquired by either husband or wife during marriage, except that which is acquired by gift, devise or descent, shall be the common property of husband and wife, and during coverture may be disposed of by the husband only. [Rev. Stats, art. 2852.]
§ 362. Mercantile business carried on by husband and wife. The community property of husband and wife shall be liable for their debts contracted during marriage, except in such cases as are specially excepted by law. [Rev. Stats, art. 2859.] Profits arising from a mercantile business carried on by the husband or wife during the marriage are community property. [Braden v. Gose, 57 Tex. 37.]
Reversed and remanded.